Case 4:18-cr-20151-MFL-SDD ECF No. 365, PageID.1388 Filed 09/25/19 Page 1 of 7
Case 4:18-cr-20151-MFL-SDD ECF No. 365, PageID.1389 Filed 09/25/19 Page 2 of 7
       Case 4:18-cr-20151-MFL-SDD ECF No. 365, PageID.1390 Filed 09/25/19 Page 3 of 7
 $2 % 5HY  -XGJPHQW LQ D &ULPLQDO &DVH                                                                 -XGJPHQW  3DJH  RI 

'()(1'$17                -HUHOO &OHPHQW
&$6( 180%(5               &5 

                                                 683(59,6(' 5(/($6(
8SRQ UHOHDVH IURP LPSULVRQPHQW WKH GHIHQGDQW VKDOO EH RQ VXSHUYLVHG UHOHDVH IRU D WHUP RI WZR \HDUV 7KH &RXUW ZDLYHV WKH FRVWV
RI VXSHUYLVLRQ GXH WR WKH GHIHQGDQWV¶ ODFN RI ILQDQFLDO UHVRXUFHV

                                            0$1'$725< &21',7,216

    <RX PXVW QRW FRPPLW DQRWKHU IHGHUDO VWDWH RU ORFDO FULPH
    <RX PXVW QRW XQODZIXOO\ SRVVHVV D FRQWUROOHG VXEVWDQFH
    <RX PXVW UHIUDLQ IURP DQ\ XQODZIXO XVH RI D FRQWUROOHG VXEVWDQFH <RX PXVW VXEPLW WR RQH GUXJ WHVW ZLWKLQ  GD\V RI
      UHOHDVH IURP LPSULVRQPHQW DQG DW OHDVW WZR SHULRGLF GUXJ WHVWV WKHUHDIWHU DV GHWHUPLQHG E\ WKH FRXUW
            ‫ ܆‬7KH DERYH GUXJ WHVWLQJ FRQGLWLRQ LV VXVSHQGHG EDVHG RQ WKH FRXUW V GHWHUPLQDWLRQ WKDW \RX
                 SRVH D ORZ ULVN RI IXWXUH VXEVWDQFH DEXVH check if applicable
    ‫< ܈‬RX PXVW PDNH UHVWLWXWLRQ LQ DFFRUGDQFH ZLWK  86&   DQG $ RU DQ\ RWKHU VWDWXWH DXWKRUL]LQJ D VHQWHQFH
           RI UHVWLWXWLRQ check if applicable
  ‫< ܈‬RX PXVW FRRSHUDWH LQ WKH FROOHFWLRQ RI '1$ DV GLUHFWHG E\ WKH SUREDWLRQ RIILFHU (check if applicable)
  ‫< ܆‬RX PXVW FRPSO\ ZLWK WKH UHTXLUHPHQWV RI WKH 6H[ 2IIHQGHU 5HJLVWUDWLRQ DQG 1RWLILFDWLRQ $FW  86&   HW
           VHT
           DV GLUHFWHG E\ WKH SUREDWLRQ RIILFHU WKH %XUHDX RI 3ULVRQV RU DQ\ VWDWH VH[ RIIHQGHU UHJLVWUDWLRQ DJHQF\ LQ ZKLFK \RX
           UHVLGH ZRUN DUH D VWXGHQW RU ZHUH FRQYLFWHG RI D TXDOLI\LQJ RIIHQVH check if applicable
    ‫܆‬    <RX PXVW SDUWLFLSDWH LQ DQ DSSURYHG SURJUDP IRU GRPHVWLF YLROHQFH check if applicable

          7KH GHIHQGDQW PXVW FRPSO\ ZLWK WKH VWDQGDUG FRQGLWLRQV WKDW KDYH EHHQ DGRSWHG E\ WKLV FRXUW DV ZHOO DV ZLWK DQ\
 DGGLWLRQDO FRQGLWLRQV RQ WKH DWWDFKHG SDJH
        Case 4:18-cr-20151-MFL-SDD ECF No. 365, PageID.1391 Filed 09/25/19 Page 4 of 7
 $2 % 5HY  -XGJPHQW LQ D &ULPLQDO &DVH                                                                    -XGJPHQW  3DJH  RI 

'()(1'$17                 -HUHOO &OHPHQW
&$6( 180%(5                &5 

                               67$1'$5' &21',7,216 2) 683(59,6,21

$V SDUW RI \RXU VXSHUYLVHG UHOHDVH \RX PXVW FRPSO\ ZLWK WKH IROORZLQJ VWDQGDUG FRQGLWLRQV RI VXSHUYLVLRQ 7KHVH FRQGLWLRQV DUH
LPSRVHG EHFDXVH WKH\ HVWDEOLVK WKH EDVLF H[SHFWDWLRQV IRU \RXU EHKDYLRU ZKLOH RQ VXSHUYLVLRQ DQG LGHQWLI\ WKH PLQLPXP WRROV QHHGHG
E\ SUREDWLRQ RIILFHUV WR NHHS LQIRUPHG UHSRUW WR WKH FRXUW DERXW DQG EULQJ DERXW LPSURYHPHQWV LQ \RXU FRQGXFW DQG FRQGLWLRQ

 <RX PXVW UHSRUW WR WKH SUREDWLRQ RIILFH LQ WKH IHGHUDO MXGLFLDO GLVWULFW ZKHUH \RX DUH DXWKRUL]HG WR UHVLGH ZLWKLQ  KRXUV RI \RXU
UHOHDVH IURP LPSULVRQPHQW XQOHVV WKH SUREDWLRQ RIILFHU LQVWUXFWV \RX WR UHSRUW WR D GLIIHUHQW SUREDWLRQ RIILFH RU ZLWKLQ D GLIIHUHQW WLPH
IUDPH
 $IWHU LQLWLDOO\ UHSRUWLQJ WR WKH SUREDWLRQ RIILFH \RX ZLOO UHFHLYH LQVWUXFWLRQV IURP WKH FRXUW RU WKH SUREDWLRQ RIILFHU DERXW KRZ DQG
ZKHQ \RX PXVW UHSRUW WR WKH SUREDWLRQ RIILFHU DQG \RX PXVW UHSRUW WR WKH SUREDWLRQ RIILFHU DV LQVWUXFWHG
 <RX PXVW QRW NQRZLQJO\ OHDYH WKH IHGHUDO MXGLFLDO GLVWULFW ZKHUH \RX DUH DXWKRUL]HG WR UHVLGH ZLWKRXW ILUVW JHWWLQJ SHUPLVVLRQ IURP
WKH FRXUW RU WKH SUREDWLRQ RIILFHU
 <RX PXVW DQVZHU WUXWKIXOO\ WKH TXHVWLRQV DVNHG E\ \RXU SUREDWLRQ RIILFHU
 <RX PXVW OLYH DW D SODFH DSSURYHG E\ WKH SUREDWLRQ RIILFHU ,I \RX SODQ WR FKDQJH ZKHUH \RX OLYH RU DQ\WKLQJ DERXW \RXU OLYLQJ
DUUDQJHPHQWV VXFK DV WKH SHRSOH \RX OLYH ZLWK  \RX PXVW QRWLI\ WKH SUREDWLRQ RIILFHU DW OHDVW  GD\V EHIRUH WKH FKDQJH ,I QRWLI\LQJ
WKH SUREDWLRQ RIILFHU LQ DGYDQFH LV QRW SRVVLEOH GXH WR XQDQWLFLSDWHG FLUFXPVWDQFHV \RX PXVW QRWLI\ WKH SUREDWLRQ RIILFHU ZLWKLQ 
KRXUV RI EHFRPLQJ DZDUH RI D FKDQJH RU H[SHFWHG FKDQJH
 <RX PXVW DOORZ WKH SUREDWLRQ RIILFHU WR YLVLW \RX DW DQ\ WLPH DW \RXU KRPH RU HOVHZKHUH DQG \RX PXVW SHUPLW WKH SUREDWLRQ RIILFHU
WR WDNH DQ\ LWHPV SURKLELWHG E\ WKH FRQGLWLRQV RI \RXU VXSHUYLVLRQ WKDW KH RU VKH REVHUYHV LQ SODLQ YLHZ
 <RX PXVW ZRUN IXOO WLPH DW OHDVW  KRXUV SHU ZHHN DW D ODZIXO W\SH RI HPSOR\PHQW XQOHVV WKH SUREDWLRQ RIILFHU H[FXVHV \RX IURP
GRLQJ VR ,I \RX GR QRW KDYH IXOOWLPH HPSOR\PHQW \RX PXVW WU\ WR ILQG IXOOWLPH HPSOR\PHQW XQOHVV WKH SUREDWLRQ RIILFHU H[FXVHV
\RX IURP GRLQJ VR ,I \RX SODQ WR FKDQJH ZKHUH \RX ZRUN RU DQ\WKLQJ DERXW \RXU ZRUN VXFK DV \RXU SRVLWLRQ RU \RXU MRE
UHVSRQVLELOLWLHV  \RX PXVW QRWLI\ WKH SUREDWLRQ RIILFHU DW OHDVW  GD\V EHIRUH WKH FKDQJH ,I QRWLI\LQJ WKH SUREDWLRQ RIILFHU DW OHDVW 
GD\V LQ DGYDQFH LV QRW SRVVLEOH GXH WR XQDQWLFLSDWHG FLUFXPVWDQFHV \RX PXVW QRWLI\ WKH SUREDWLRQ RIILFHU ZLWKLQ  KRXUV RI
EHFRPLQJ DZDUH RI D FKDQJH RU H[SHFWHG FKDQJH
 <RX PXVW QRW FRPPXQLFDWH RU LQWHUDFW ZLWK VRPHRQH \RX NQRZ LV HQJDJHG LQ FULPLQDO DFWLYLW\ ,I \RX NQRZ VRPHRQH KDV EHHQ
FRQYLFWHG RI D IHORQ\ \RX PXVW QRW NQRZLQJO\ FRPPXQLFDWH RU LQWHUDFW ZLWK WKDW SHUVRQ ZLWKRXW ILUVW JHWWLQJ WKH SHUPLVVLRQ RI WKH
SUREDWLRQ RIILFHU
 ,I \RX DUH DUUHVWHG RU TXHVWLRQHG E\ D ODZ HQIRUFHPHQW RIILFHU \RX PXVW QRWLI\ WKH SUREDWLRQ RIILFHU ZLWKLQ  KRXUV
 <RX PXVW QRW RZQ SRVVHVV RU KDYH DFFHVV WR D ILUHDUP DPPXQLWLRQ GHVWUXFWLYH GHYLFH RU GDQJHURXV ZHDSRQ LH DQ\WKLQJ WKDW
ZDV GHVLJQHG RU ZDV PRGLILHG IRU WKH VSHFLILF SXUSRVH RI FDXVLQJ ERGLO\ LQMXU\ RU GHDWK WR DQRWKHU SHUVRQ VXFK DV QXQFKDNXV RU
WDVHUV 
 <RX PXVW QRW DFW RU PDNH DQ\ DJUHHPHQW ZLWK D ODZ HQIRUFHPHQW DJHQF\ WR DFW DV D FRQILGHQWLDO KXPDQ VRXUFH RU LQIRUPDQW
ZLWKRXW ILUVW JHWWLQJ WKH SHUPLVVLRQ RI WKH FRXUW
 ,I WKH SUREDWLRQ RIILFHU GHWHUPLQHV WKDW \RX SRVH D ULVN WR DQRWKHU SHUVRQ LQFOXGLQJ DQ RUJDQL]DWLRQ  WKH SUREDWLRQ RIILFHU PD\
UHTXLUH \RX WR QRWLI\ WKH SHUVRQ DERXW WKH ULVN DQG \RX PXVW FRPSO\ ZLWK WKDW LQVWUXFWLRQ 7KH SUREDWLRQ RIILFHU PD\ FRQWDFW WKH
SHUVRQ DQG FRQILUP WKDW \RX KDYH QRWLILHG WKH SHUVRQ DERXW WKH ULVN
 <RX PXVW IROORZ WKH LQVWUXFWLRQV RI WKH SUREDWLRQ RIILFHU UHODWHG WR WKH FRQGLWLRQV RI VXSHUYLVLRQ

86 3UREDWLRQ 2IILFH 8VH 2QO\

$ 86 SUREDWLRQ RIILFHU KDV LQVWUXFWHG PH RQ WKH FRQGLWLRQV VSHFLILHG E\ WKH FRXUW DQG KDV SURYLGHG PH ZLWK D
ZULWWHQ FRS\ RI WKLV MXGJPHQW FRQWDLQLQJ WKHVH FRQGLWLRQV , XQGHUVWDQG DGGLWLRQDO LQIRUPDWLRQ UHJDUGLQJ WKHVH
FRQGLWLRQV LV DYDLODEOH DW WKH ZZZXVFRXUWVJRY

 'HIHQGDQW¶V 6LJQDWXUH                                                                             'DWH
        Case 4:18-cr-20151-MFL-SDD ECF No. 365, PageID.1392 Filed 09/25/19 Page 5 of 7
$2 % 5HY  -XGJPHQW LQ D &ULPLQDO &DVH                                              -XGJPHQW  3DJH  RI 

'()(1'$17              -HUHOO &OHPHQW
&$6( 180%(5             &5 

                              63(&,$/ &21',7,216 2) 683(59,6,21

         <RX PXVW VXEPLW WR VXEVWDQFH DEXVH WHVWLQJ WR GHWHUPLQH LI \RX KDYH XVHG D SURKLELWHG VXEVWDQFH

         <RX PXVW SDUWLFLSDWH LQ D VXEVWDQFH DEXVH WUHDWPHQW SURJUDP DQG IROORZ WKH UXOHV DQG UHJXODWLRQV RI
           WKDW SURJUDP 7KH SUREDWLRQ RIILFHU LQ FRQVXOWDWLRQ ZLWK WKH WUHDWPHQW SURYLGHU ZLOO VXSHUYLVH \RXU
           SDUWLFLSDWLRQ LQ WKH SURJUDP LI QHFHVVDU\

         <RX PXVW SDUWLFLSDWH LQ DQ HGXFDWLRQDO VHUYLFHV SURJUDP DQG IROORZ WKH UXOHV DQG UHJXODWLRQV RI WKDW
           SURJUDP 6XFK SURJUDPV PD\ LQFOXGH KLJK VFKRRO HTXLYDOHQF\ SUHSDUDWLRQ (QJOLVK DV D 6HFRQG
           /DQJXDJH FODVVHV DQG RWKHU FODVVHV GHVLJQHG WR LPSURYH \RXU SURILFLHQF\ LQ VNLOOV VXFK DV UHDGLQJ
           ZULWLQJ PDWKHPDWLFV RU FRPSXWHU XVH

         <RX PXVW QRW LQFXU QHZ FUHGLW FKDUJHV RU RSHQ DGGLWLRQDO OLQHV RI FUHGLW ZLWKRXW WKH DSSURYDO RI WKH
           SUREDWLRQ RIILFHU

         <RX PXVW SURYLGH WKH SUREDWLRQ RIILFHU ZLWK DFFHVV WR DQ\ UHTXHVWHG ILQDQFLDO LQIRUPDWLRQ DQG
           DXWKRUL]H WKH UHOHDVH RI DQ\ ILQDQFLDO LQIRUPDWLRQ 7KH SUREDWLRQ RIILFH PD\ VKDUH ILQDQFLDO
           LQIRUPDWLRQ ZLWK WKH 86 $WWRUQH\ V 2IILFH
        Case 4:18-cr-20151-MFL-SDD ECF No. 365, PageID.1393 Filed 09/25/19 Page 6 of 7
 $2 % 5HY  -XGJPHQW LQ D &ULPLQDO &DVH                                                                           -XGJPHQW  3DJH  RI 

'()(1'$17                   -HUHOO &OHPHQW
&$6( 180%(5                  &5 

                                        &5,0,1$/ 021(7$5< 3(1$/7,(6
     7KH GHIHQGDQW PXVW SD\ WKH WRWDO FULPLQDO PRQHWDU\ SHQDOWLHV XQGHU WKH VFKHGXOH RI SD\PHQWV RQ 6KHHW 
                                     $VVHVVPHQW      -97$ $VVHVVPHQW                          )LQH                                   5HVWLWXWLRQ
 727$/6                                            1RW DSSOLFDEOH                    :DLYHG                                  


 ‫ ܆‬7KH GHWHUPLQDWLRQ RI UHVWLWXWLRQ LV GHIHUUHG XQWLO $Q Amended Judgment in a Criminal Case (AO245C) ZLOO EH HQWHUHG DIWHU
       VXFK GHWHUPLQDWLRQ
 ‫ ܈‬7KH GHIHQGDQW PXVW PDNH UHVWLWXWLRQ LQFOXGLQJ FRPPXQLW\ UHVWLWXWLRQ WR WKH IROORZLQJ SD\HHV LQ WKH DPRXQW OLVWHG EHORZ
         ,I WKH GHIHQGDQW PDNHV D SDUWLDO SD\PHQW HDFK SD\HH VKDOO UHFHLYH DQ DSSUR[LPDWHO\ SURSRUWLRQHG SD\PHQW +RZHYHU SXUVXDQW WR  86&
           L  DOO QRQIHGHUDO YLFWLPV PXVW EH SDLG EHIRUH WKH 8QLWHG 6WDWHV LV SDLG


 :DOPDUW 6WRUHV ,QF *,&$%                                      
  6( WK 6WUHHW 06
 %HQWRQYLOOH $5 

 0HLMHU $3 5HVWLWXWLRQ                                                
  :DONHU $YH 1:
 *UDQG 5DSLGV 0, 

 .URJHU                                                               
 $WWQ 'XDQH &ROH
 .URJHU 0LFKLJDQ 'LYLVLRQ
  *UDQG 5LYHU
 1RYL 0, 




 ‫ ܈‬5HVWLWXWLRQ DPRXQW RUGHUHG SXUVXDQW WR SOHD DJUHHPHQW 
 ‫ ܆‬7KH GHIHQGDQW PXVW SD\ LQWHUHVW RQ UHVWLWXWLRQ DQG D ILQH RI PRUH WKDQ  XQOHVV WKH UHVWLWXWLRQ RU ILQH LV SDLG LQ IXOO EHIRUH
       WKH ILIWHHQWK GD\ DIWHU WKH GDWH RI WKH MXGJPHQW SXUVXDQW WR  86&   I  $OO RI WKH SD\PHQW RSWLRQV RQ 6KHHW  PD\ EH
       VXEMHFW WR SHQDOWLHV IRU GHOLQTXHQF\ DQG GHIDXOW SXUVXDQW WR  86&   J 
 ‫܈‬     7KH FRXUW GHWHUPLQHG WKDW WKH GHIHQGDQW GRHV QRW KDYH WKH DELOLW\ WR SD\ LQWHUHVW DQG LW LV RUGHUHG WKDW
       ‫ ܈‬WKH LQWHUHVW UHTXLUHPHQW LV ZDLYHG IRU WKH          ‫ ܆‬ILQH                            ‫ ܈‬UHVWLWXWLRQ
       ‫ ܆‬WKH LQWHUHVW UHTXLUHPHQW IRU WKH                       ‫ ܆‬ILQH                                ‫ ܆‬UHVWLWXWLRQ LV PRGLILHG DV IROORZV
 -XVWLFH IRU 9LFWLPV RI 7UDIILFNLQJ $FW RI  3XE / 1R 
   )LQGLQJV IRU WKH WRWDO DPRXQW RI ORVVHV DUH UHTXLUHG XQGHU &KDSWHUV $  $ DQG $ RI 7LWOH  IRU RIIHQVHV FRPPLWWHG RQ RU DIWHU
6HSWHPEHU   EXW EHIRUH $SULO  


:KLOH LQ FXVWRG\ WKH GHIHQGDQW VKDOO SDUWLFLSDWH LQ WKH ,QPDWH )LQDQFLDO 5HVSRQVLELOLW\
3URJUDP ,)53  7KH &RXUW LV DZDUH RI WKH UHTXLUHPHQWV RI WKH ,)53 DQG DSSURYHV WKH SD\PHQW
VFKHGXOHV RI WKLV SURJUDP DQG KHUHE\ RUGHUV WKH GHIHQGDQW¶V FRPSOLDQFH
        Case 4:18-cr-20151-MFL-SDD ECF No. 365, PageID.1394 Filed 09/25/19 Page 7 of 7
 $2 % 5HY  -XGJPHQW LQ D &ULPLQDO &DVH                                                                        -XGJPHQW  3DJH  RI 

'()(1'$17                  -HUHOO &OHPHQW
&$6( 180%(5                 &5 

                                               6&+('8/( 2) 3$<0(176
+DYLQJ DVVHVVHG WKH GHIHQGDQW¶V DELOLW\ WR SD\ SD\PHQW RI WKH WRWDO FULPLQDO PRQHWDU\ SHQDOWLHV LV GXH DV IROORZV

 $     ‫ ܈‬/XPS VXP SD\PHQWV RI  LV GXH LPPHGLDWHO\
       ‫ ܆‬QRW ODWHU WKDQ                                      RU

       ‫ ܆‬LQ DFFRUGDQFH                  ‫܆‬      &        ‫܆‬         '      ‫܆‬      ( RU       ‫܆‬      ) EHORZ RU

 %     ‫ ܆‬3D\PHQW WR EHJLQ LPPHGLDWHO\ PD\ EH FRPELQHG ZLWK                 ‫܆‬      &          ‫܆‬      ' RU            ‫܆‬       ) EHORZ  RU

 &     ‫ ܆‬3D\PHQW LQ HTXDO (e.g., weekly, monthly, quarterly) LQVWDOOPHQWV RI  RYHU D SHULRG RI
             (e.g., months or years) WR FRPPHQFH (e.g., 30 or 60 days) DIWHU WKH GDWH RI WKLV MXGJPHQW RU

 '     ‫ ܆‬3D\PHQW LQ HTXDO (e.g., weekly, monthly, quarterly) LQVWDOOPHQWV RI  RYHU D SHULRG RI
             (e.g., months or years) WR FRPPHQFH (e.g., 30 or 60 days) DIWHU UHOHDVH IURP LPSULVRQPHQW WR D WHUP RI VXSHUYLVLRQ RU

 (     ‫ ܆‬3D\PHQW GXULQJ WKH WHUP RI VXSHUYLVHG UHOHDVH ZLOO FRPPHQFH ZLWKLQ (e.g., 30 or 60 days) DIWHU UHOHDVH IURP
             LPSULVRQPHQW 7KH FRXUW ZLOO VHW WKH SD\PHQW SODQ EDVHG RQ DQ DVVHVVPHQW RI WKH GHIHQGDQW¶V DELOLW\ WR SD\ DW WKDW WLPH
             RU

 )     ‫ ܆‬6SHFLDO LQVWUXFWLRQV UHJDUGLQJ WKH SD\PHQW RI FULPLQDO PRQHWDU\ SHQDOWLHV


8QOHVV WKH FRXUW KDV H[SUHVVO\ RUGHUHG RWKHUZLVH LI WKLV MXGJPHQW LPSRVHV LPSULVRQPHQW SD\PHQW RI FULPLQDO PRQHWDU\ SHQDOWLHV LV
GXH GXULQJ LPSULVRQPHQW $OO FULPLQDO PRQHWDU\ SHQDOWLHV H[FHSW WKRVH SD\PHQWV PDGH WKURXJK WKH )HGHUDO %XUHDX RI 3ULVRQV¶
,QPDWH )LQDQFLDO 5HVSRQVLELOLW\ 3URJUDP DUH PDGH WR WKH FOHUN RI WKH FRXUW

7KH GHIHQGDQW VKDOO UHFHLYH FUHGLW IRU DOO SD\PHQWV SUHYLRXVO\ PDGH WRZDUG DQ\ FULPLQDO PRQHWDU\ SHQDOWLHV LPSRVHG

 ‫ ܆‬-RLQW DQG 6HYHUDO
       5HVWLWXWLRQ LV MRLQW DQG VHYHUDO ZLWK WKH IROORZLQJ FRGHIHQGDQWV DQGRU UHODWHG FDVHV LQ WKH DPRXQW VSHFLILHG EHORZ



       ‫' ܆‬HIHQGDQW VKDOO UHFHLYH FUHGLW RQ ©GIWBKLVBKHUª UHVWLWXWLRQ REOLJDWLRQ IRU UHFRYHU\ IURP RWKHU GHIHQGDQWV ZKR FRQWULEXWHG WR
       WKH VDPH ORVV WKDW JDYH ULVH WR GHIHQGDQW V UHVWLWXWLRQ REOLJDWLRQ
 ‫܆‬     7KH GHIHQGDQW VKDOO SD\ WKH FRVW RI SURVHFXWLRQ
 ‫ ܆‬7KH GHIHQGDQW VKDOO SD\ WKH IROORZLQJ FRXUW FRVW V 
 ‫ ܆‬7KH GHIHQGDQW VKDOO IRUIHLW WKH GHIHQGDQW¶V LQWHUHVW LQ WKH IROORZLQJ SURSHUW\ WR WKH 8QLWHG 6WDWHV


3D\PHQWV VKDOO EH DSSOLHG LQ WKH IROORZLQJ RUGHU  DVVHVVPHQW  UHVWLWXWLRQ SULQFLSDO  UHVWLWXWLRQ LQWHUHVW  ILQH SULQFLSDO
  ILQH LQWHUHVW  FRPPXQLW\ UHVWLWXWLRQ  -97$ $VVHVVPHQW  SHQDOWLHV DQG  FRVWV LQFOXGLQJ FRVW RI SURVHFXWLRQ DQG FRXUW FRVWV
